NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

VOTER VERIFIED, INC.,
Plaintiff-Appellant,

V.

PREMIER ELECTION SOLUTIONS, INC.,
Defendant-Cross Appellan,t,

AND

DIEBOLD, INCORPORATED,
Defendant-Appellee.

2011~1553, 2012-1017

Appeals from the United States Dist;rict Court for the
Middle District of Florida in case no. ()9-CV-1968, Senior
Judge Patricia C. Fawsett.

VOTER VERIFIED, INC.,
Plaintiff-Appellant,

V.

ELECTION SYSTEMS & SOFTWARE, INC.,
Defendant-Cross Appellant.

voTER VERIFIED v. PREMIER ELEoTloN 2
2011-1559, 2012-1016

Appeals from the United States District Court for the
Middle District of Florida in case no. 09-CV-1969, Senior
Judge Patricia C. Fawsett.

ON MOTION

ORDER

Voter Verified, Inc. moves without opposition to sup-
plement the appendix in each of the above-captioned
appeals

Upon consideration thereof,
IT IS ORDERED THATI

The motion is granted

FoR THE CoURT

 3 1 mm ls/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Robert M. Evans, Jr., Esq.
Anthony I. Provitola_. Esq. F|LE[)
U.S. COUF!T UF APPEALS 1503
323 THE Fsns."..'».v.clacun

MAY 31eZU'lZ

JAN HORBA|.Y
CLERK